By the Court.
The proceedings to enforce Brown’s lien were the basis of the claim now in suit, and evidence of those proceedings was therefore rightly admitted.
The statement of the defendant’s attorney was competent evidence against his principal, as an admission about a matter in which he was an authorized agent.
The evidence of the arbitrators was not offered to impeach their award, but to show that this claim was not included in it; and for this purpose was clearly admissible. And the obligation of Huse to Hale, now sought to be enforced, could not have been embraced in the submission to arbitration, because it did not become a .debt until Hale had paid Brown. Hale could not safely pay Brown till judgment; but then it became the duty of Huse to save Brown harmless. This he did not do.
Huse knew of Brown’s claim, and therefore no notice to him was necessary. And the costs were rightly included, for Huse might have stopped them at any time by paying Brown’s claim,

Exceptions overruled.